Case: 20-2317   Document: 48     Page: 1    Filed: 10/26/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   LOUANN WOLFE,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2020-2317
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 17-519, Chief Judge Margaret C.
 Bartley, Judge Coral Wong Pietsch, Judge Joseph L.
 Falvey, Jr.
                ______________________

                Decided: October 26, 2021
                 ______________________

     HAROLD HAMILTON HOFFMAN, III, Veterans Legal Ad-
 vocacy Group, Arlington, VA, argued for claimant-appel-
 lant. Also represented by MEGAN EILEEN HOFFMAN.

     ASHLEY AKERS, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, argued for respondent-appellee. Also represented
 by BRIAN M. BOYNTON, CLAUDIA BURKE, MARTIN F.
Case: 20-2317     Document: 48     Page: 2    Filed: 10/26/2021




 2                                       WOLFE   v. MCDONOUGH



 HOCKEY, JR., JOSHUA E. KURLAND; JONATHAN KRISCH, Y.
 KEN LEE, Office of General Counsel, United States Depart-
 ment of Veterans Affairs, Washington, DC.
                  ______________________

      Before PROST, REYNA, and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
     LouAnn Wolfe appeals the decision of the Court of Ap-
 peals for Veterans Claims to dismiss her appeal from the
 Chairman of the Board of Veterans’ Appeals’ denial of her
 motion for reconsideration under 38 C.F.R. § 20.1000. Be-
 cause Ms. Wolfe’s request for Board reconsideration does
 not satisfy any of the bases for reconsideration, we affirm.
                         BACKGROUND
      James Wolfe served in the U.S. Marine Corps from
 1967 to 1969 and legally married Ms. Wolfe on February 4,
 2010, after having lived together for ten years. In May
 2010, Mr. Wolfe divorced another woman based on his be-
 lief that he may have been previously married to her.
 Mr. Wolfe passed away on August 9, 2010, and the Depart-
 ment of Veterans Affairs (VA) informed his estate of the
 potential benefits available to his eligible survivors. In Oc-
 tober 2010, Ms. Wolfe submitted her claim for dependency
 and indemnity compensation, death pension, and accrued
 benefits.   The VA denied Ms. Wolfe’s claim—citing
 38 C.F.R. § 3.54(b)(2)—because “a spouse (whether with a
 marriage certificate, or as common law) must have been
 ‘married’ to the veteran for one year or more prior to his
 death in order to establish her entitlement to death bene-
 fits.” J.A. 315. The VA determined that Mr. and
 Ms. Wolfe’s marriage occurred only after his May 2010 di-
 vorce, and therefore they were not married for the requisite
 one year.

     Ms. Wolfe appealed to the Board, arguing that
 Mr. Wolfe was not, in fact, previously married and
Case: 20-2317     Document: 48     Page: 3    Filed: 10/26/2021




 WOLFE   v. MCDONOUGH                                        3



 submitting an unsigned marriage license as evidence. In
 May 2014, the Board determined that Ms. Wolfe was not
 eligible for benefits as a surviving spouse because “the pro-
 bative credible evidence of record reflects that the appel-
 lant and the Veteran did not enter into a common law
 marriage until his previous marriage was dissolved on May
 10, 2010,” and thus “the couple was not married for at least
 one year prior to the Veteran’s death.” J.A. 42. In June
 2016, Ms. Wolfe sought reconsideration of the Board’s
 May 2014 decision. Ms. Wolfe provided a copy of a Decem-
 ber 2014 State of Oklahoma order vacating the divorce de-
 cree from Mr. Wolfe’s purported previous marriage,
 explaining that Mr. Wolfe was fraudulently induced into
 believing that he was married. J.A. 130. Ms. Wolfe argued
 that the Board’s decision was “based on fraudulent docu-
 ments created by the fraudulent acts that were out of the
 control of the veteran or the claimant.” J.A. 128–29.

     The Board Chairman denied reconsideration because
 38 C.F.R. § 20.1000 1 permits reconsideration in only three
 circumstances: (a) upon allegation of obvious error of fact
 or law; (b) upon discovery of new evidence in the form of
 relevant records or reports of the service department con-
 cerned; or (c) upon allegation that an allowance of benefits
 by the Board has been materially influenced by false or
 fraudulent evidence submitted by or on behalf of the appel-
 lant. The Chairman explained that § 20.1000(a), (b), and
 (c) were not satisfied because: (a) the Board weighed the
 evidence in the record at the time; (b) the new evidence va-
 cating the divorce did not consist of service department rec-
 ords; and (c) there was no allowance of benefits in this case.
 J.A 32–33.


     1  38 C.F.R. § 20.1000 was effective until February
 2019 when it was redesignated as § 20.1001. VA Claims
 and Appeals Modernization, 84 Fed. Reg. 190, 191 (Jan. 18,
 2019).
Case: 20-2317    Document: 48      Page: 4    Filed: 10/26/2021




 4                                      WOLFE   v. MCDONOUGH



      Ms. Wolfe appealed the denial of reconsideration to the
 Veterans Court, asserting among other things that the
 Board Chairman did not have discretion to deny reconsid-
 eration where a benefits denial was based on fraud.
 J.A. 5–7. The Veterans Court concluded that because ben-
 efits denied due to fraud are not specifically identified as
 changed circumstances under § 20.1000, it did not have ju-
 risdiction to review the denial of her motion for reconsider-
 ation. Ms. Wolfe appeals the Veterans Court’s decision.
 We have jurisdiction under 38 U.S.C. § 7292(a).
                         DISCUSSION
     We may “decide all relevant questions of law” in an ap-
 peal from a decision of the Veterans Court. Anania
 v. McDonough, 1 F.4th 1019, 1022 (Fed. Cir. 2021) (quoting
 38 U.S.C. § 7292(d)(1)). We review the Veterans Court’s
 legal determinations de novo. Id.
     Ms. Wolfe raises two narrow issues on appeal. First,
 she argues that § 20.1000(c) is an unlawful interpretation
 of 38 U.S.C. § 7103, the statutory provision granting the
 Board authority to reconsider a decision, because Congress
 intended the VA to correct decisions based on fraud in all
 instances, not just in those instances where benefits are
 granted based on fraud. Section 7103, titled “Reconsidera-
 tion; correction of obvious errors,” states:
     (a) The decision of the Board determining a matter
     under section 7102 of this title is final unless the
     Chairman orders reconsideration of the decision in
     accordance with subsection (b). Such an order may
     be made on the Chairman’s initiative or upon mo-
     tion of the claimant.
     (b) (1) Upon the order of the Chairman for re-
         consideration of the decision in a case, the
         case shall be referred—
             (A) in the case of a matter origi-
             nally decided by a single member of
Case: 20-2317      Document: 48     Page: 5   Filed: 10/26/2021




 WOLFE   v. MCDONOUGH                                        5



              the Board, to a panel of not less
              than three members of the Board;
              or
              (B) in the case of a matter origi-
              nally decided by a panel of mem-
              bers of the Board, to an enlarged
              panel of the Board.
          (2) A panel referred to in paragraph
          (1) may not include the member, or any
          member of the panel, that made the deci-
          sion subject to reconsideration.
          (3) A panel reconsidering a case under this
          subsection shall render its decision after
          reviewing the entire record before the
          Board. The decision of the panel shall be
          made by a majority vote of the members of
          the panel. The decision of the panel shall
          constitute the final decision of the Board.
       (c) The Board on its own motion may correct an ob-
       vious error in the record, without regard to
       whether there has been a motion or order for recon-
       sideration.
 Id.
     We are not persuaded. Section 7103 does not mandate
 the circumstances under which the Board must order re-
 consideration. While the title includes the phrase “correc-
 tion of obvious errors,” the body of the provision does not
 delineate the meaning of “obvious errors.” As such, the
 statute leaves a gap for the agency to fill, and the VA has
 discretion to enumerate the circumstances under which the
 Board will grant reconsideration. See Chevron U.S.A., Inc.
 v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 843–44 (1984).
 We are required under Chevron to “defer[] to the VA’s rea-
 sonable interpretation of a statutory provision . . . when
 the law leaves ‘a gap for an agency to fill.’” Gallegos
Case: 20-2317    Document: 48      Page: 6    Filed: 10/26/2021




 6                                      WOLFE   v. MCDONOUGH



 v. Principi, 283 F.3d 1309, 1312 (Fed. Cir. 2002) (quoting
 Chevron, 467 U.S. at 843).
     Ms. Wolfe next asserts that even if the regulation is
 statutory gap filling, the VA must not fill the gap in a way
 that is arbitrary, capricious, an abuse of discretion or oth-
 erwise not in accordance with the law, as it did here. In
 particular, Ms. Wolfe asserts that “§ 20.1000(c) is contrary
 to law because it is not pro-claimant.” J.A. 15; see Appel-
 lant’s Br. 15, 18. We are not persuaded. As we have pre-
 viously explained, “we must take care not to invalidate
 otherwise reasonable agency regulations simply because
 they do not provide for a pro-claimant outcome in every im-
 aginable case.” Sears v. Principi, 349 F.3d 1326, 1331–32
 (Fed. Cir. 2003). While section (c) is not in every circum-
 stance pro-claimant, the regulation as a whole is generally
 consistent with the pro-claimant policy, offering rehearing
 for the benefit of the veteran in circumstances including
 obvious factual error, which Ms. Wolfe did not preserve on
 appeal.
      Finally, Ms. Wolfe asserts that the Veterans Court mis-
 interpreted § 20.1000 by holding that its list of reasons for
 reconsideration in subsections (a), (b), and (c) are exhaus-
 tive; she argues that the Board may allow reconsideration
 in circumstances other than those so specified. We disa-
 gree. The regulation is clear on its face—§ 20.1000 author-
 izes    reconsideration      in    only     three    specific
 circumstances: (1) obvious legal or factual error; (2) new
 and material service department records; or (3) false or
 fraudulent evidence influencing an allowance of benefits.
                        CONCLUSION
    For the reasons above, we affirm the decision of the
 Veterans Court.
                        AFFIRMED
Case: 20-2317    Document: 48    Page: 7   Filed: 10/26/2021




 WOLFE   v. MCDONOUGH                                    7



                         COSTS
 No costs.